Citation Nr: 0014010	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for a left 
varicocele.

2.  Entitlement to a compensable disability rating for 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied compensable disability 
evaluations for a left varicocele and for residuals of a 
right foot injury.  The Board addresses the issue pertaining 
to evaluation of a right foot disorder in the REMAND portion 
of this decision.

The Board notes that the issues of service connection for 
reflex sympathetic dystrophy of the right foot as secondary 
to the veteran's service-connected disability of residuals of 
a right foot injury (ankle sprain) and service connection for 
impotence, gonorrhea, umbilical hernia, or any genitourinary 
conditions other than varicocele of the left testicle as 
secondary to service-connected left varicocele were 
considered and denied by a Hearing Officer at the RO.  
However, without proper notice to the veteran and without a 
Notice of Disagreement (NOD), these issues were added to June 
1999 and July 1999 Supplemental Statements of the Case as 
issues intertwined with the issues on appeal, as listed on 
the title page of this decision.  However, in order for the 
Board to consider such issues, proper procedure must be 
followed such as the filing an NOD by the appellant, followed 
by the issuance of a Statement of the Case by the RO, and 
then the filing of a timely Substantive Appeal.  See 
38 C.F.R. § 20.200 (1999).  As such, these issues are 
referred to the RO for the issuance of proper notice to the 
veteran concerning the disposition of these service 
connection issues as well as to provide the veteran with 
information concerning his appellate rights.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal of an increased 
evaluation for a left varicocele.

2.  The veteran's service-connected left varicocele is not 
manifested by either a voiding or a renal dysfunction.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a left 
varicocele have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.115b, Diagnostic 
Code 7529 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a compensable evaluation 
for a service-connected left varicocele because the disorder 
is more disabling than contemplated by the current 
noncompensable disability rating.  The veteran also contends 
that the disorder has caused sexual dysfunction, pain and 
interference with employment.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates comparing a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for a left varicocele by a 
February 1985 rating decision which also assigned a 
noncompensable disability rating by analogy pursuant to 
Diagnostic Code DC 7529.  Under 38 C.F.R. § 4.115b, DC 7529, 
a benign neoplasm of the genitourinary system is rated as a 
voiding dysfunction or as a renal dysfunction, whichever is 
prominent.

A noncompensable rating for renal dysfunction encompasses: 
albumin and casts with a history of acute nephritis; or, 
hypertension noncompensable under Diagnostic Code 7101.  A 30 
percent rating for renal dysfunction encompasses: albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.

Voiding dysfunction will be rated as urine leakage, frequency 
or obstructed voiding.  Continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.  

A 10 percent evaluation is warranted for urinary frequency 
with daytime voiding interval between two and three hours, 
or; awakening to void two times per night.  A 20 percent 
evaluation requires urinary frequency with daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.

Urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilation every 2 to 3 months; warrants a 10 percent 
evaluation.  Obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year 
warrants a 0 percent evaluation.  38 C.F.R. § 4.115(a) 
(1999).

A report of a December 1984 VA examination includes a 
diagnosis of a left varicocele without describing 
symptomatology.  At the time of a July 1998 VA genitourinary 
examination, the veteran reported radiating, increasingly 
incapacitating left groin pain since his separation from 
service, fluctuating weight, occasional dysuria, occasional 
stress and urge urinary incontinence and sexual dysfunction, 
all caused by his left varicocele.  Physical examination 
disclosed a nontender grade 2 to 3 varicocele without 
lesions, nodules, hernias or confirmed pain.  The examining 
physician stated that the veteran's reported groin pain and 
disability could not be objectively confirmed or attributed 
to a varicocele.

Also associated with the claims file are VA treatment and 
hospitalization records from March 1997 to June 1999.  
Although most of these records pertaining to disabilities 
other than a left varicocele, they include documentation of 
the veteran's having sought treatment primarily between June 
and November 1998 for sexual dysfunction and pain which the 
veteran related to the left varicocele.  In June 1998, 
examination revealed a tender left epididymis with slight 
swelling; the assessment was epididymitis.  In July 1998, 
examination revealed a mild varicocele.  It was noted that a 
December 1997 scrotal ultrasound had revealed bilateral 
epididymal cysts and a left varicocele.  The assessment was 
that the veteran had chronic left testicular/epididymal pain 
that had worsened and questionable chronic orchitis.  It was 
also noted that he had a varicocele on the left.  He was 
provided with medication.  On a return visit in September 
1998, the veteran stated that the pain was not relieved by 
antibiotics and he stated that he was not able to have 
intercourse.  A varicocelectomy was recommended.  However, at 
the time of a November 1998 visit, it was noted that an 
ultrasound revealed epididymal cysts, but only a small left 
varicocele.  It was noted that the veteran was able to void 
without difficulty.  The examiner noted that the condition 
was not large enough to operate on, and the assessment was 
left scrotal pain.  The VA records also document diagnosis 
and treatment for orchitis and bilateral epididymal cysts 
which caused a painful epididymis.  A January 1998 hospital 
record includes a reference to a "urinary condition" 
without further description or explanation.  The claims file 
includes no medical evidence attributing pain, sexual 
dysfunction or other symptomatology to the veteran's 
varicocele or showing a causal relationship between the 
veteran's varicocele and epididymo-orchitis.

At his September 1998 RO hearing and his April 2000 Board 
hearing the veteran repeated his assertions that his left 
varicocele caused increasing pain, sexual dysfunction, 
fluctuating weight and that it interfered with his ability to 
keep a job.

In the Board's judgment the totality of the medical evidence 
describing the veteran's symptomatology does not support the 
conclusion that the veteran's left varicocele is more 
disabling than contemplated by the currently assigned 
noncompensable rating.  To the contrary, the medical 
evidence, especially including the July 1998 VA examination 
report, suggests that to the extent the veteran may have 
actual left groin pain and sexual dysfunction it is not 
attributable to his varicocele.  The treatment records 
further suggest that nonservice-connected orchitis and 
bilateral epididymal cysts may be a substantial factor in the 
veteran's claimed groin discomfort but there is no medical 
evidence causally linking these disorders with the 
varicocele.  Furthermore, there is no confirmed medical 
evidence of a voiding or renal dysfunction required for a 
compensable evaluation under DC 7529 and no other applicable 
DC under which a compensable rating would be warranted.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable evaluation for the veteran's service-
connected left varicocele.  The benefit of the doubt doctrine 
is not applicable because the Board has determined that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

In reaching its decision the Board has carefully considered 
the history of the veteran's left varicocele and possible 
application of other provisions of 38 C.F.R., Parts 3 and 4, 
(pertaining to extra-schedular evaluation) notwithstanding 
whether the veteran or his representative requested such 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the veteran's disability to be so exceptional or 
unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable rating for left a varicocele is denied.


REMAND

The veteran contends that the noncompensable evaluation 
assigned to his service-connected residuals of a right foot 
injury does not adequately reflect the severity of this 
disability.  He asserts that pain and weakness of his right 
foot and ankle preclude him from walking more than short 
distances, require him to walk with a cane and to wear 
corrective shoes and interfere with his employment.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. at 125-26; Caffrey v. Brown, 6 Vet. App. at 381; 
Proscelle v. Derwinski, 2 Vet. App. at 632.  However, review 
of the record discloses that additional RO action is required 
prior to further Board review of the veteran's claim.

VA medical evidence confirms a current right foot and ankle 
disability.  The veteran reported to the VA physician who 
examined his feet in June 1998 that constant chronic right 
foot pain and lack of endurance rendered him unable to work 
and made routine activities requiring standing or climbing 
difficult.  Examination confirmed a limp favoring the right 
foot and right foot hypersensitivity with painful passive 
motion and chronic swelling.  Contemporaneous X-rays 
disclosed minimal right foot degenerative arthritis and a 
large spur arising from the posterior plantar aspect of the 
right os calcis.  Medical records from March 1997 to June 
1999 document repeated treatments and therapy for right foot 
pain, including anesthetic intervention and the veteran's use 
of orthopedic shoes, a foot brace and a TENS unit.  A January 
1999 right foot bone scan revealed abnormal findings 
suggesting right foot and ankle reflex sympathetic dystrophy 
(RSD).  A February 1999 discharge summary diagnosed a 
symptomatic right ankle with limited range of motion, 
swelling, weakness, pain and possible RSD.  The summary also 
suggests that there may be a "significant psychological 
overlay" to the veteran's pain.  There is no medical 
evidence pertaining to a functional loss resulting solely 
from the veteran's service-connected right foot and ankle 
pain.  The Board is constrained to attempt to identify 
additional functional loss due to pain resulting from the 
veteran's service-connected foot disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for an 
appropriate VA examination to determine 
the nature and severity of the veteran's 
right foot and ankle disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Range of right foot and ankle 
motion should be reported in all planes 
and in degrees and symptomatology 
attributable solely to the veteran's 
right foot disorder should be 
characterized as severe, moderately 
severe or moderately disabling in degree.  
Finally, the examining physician should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of his service-
connected right foot disorder upon his 
daily activity and on how it impairs him 
functionally.  With respect to the 
service-connected right foot disability 
alone, the examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. § 4.40 and 4.45 (1998).  The 
rationale for all conclusions should be 
provided.

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for a compensable disability rating for residuals of a right 
foot injury.  If the RO denies the benefit sought on appeal, 
it should issue a supplemental statement of the case and 
provide the veteran with a reasonable time within which to 
respond.  The RO then should return the case to the Board for 
final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by 

the RO, the veteran may submit to the RO additional evidence 
and argument pertaining to this remand.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



